ITEMID: 001-85811
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: PIGGOTT v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Stanislav Pavlovschi
TEXT: The applicant, Mr David Piggott, is a British national who was born in 1950 and lives in Sussex. The applicant was unrepresented before this Court. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley of the Foreign and Commonwealth Office.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 13 July 1998, leaving two children born in 1980 and 1983. Six weeks after the death of his wife the applicant made an oral inquiry and was told he was not entitled to widows’ benefits. His second claim for widows’ benefits was made in November 2002 and was rejected on 28 November 2002 and again on 23 January 2003 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant appealed this decision. On 21 March 2003 the applicant was informed that his appeal had been dismissed.
The applicant did not appeal as he considered or was advised that such a remedy would be bound to fail since no such social security benefits or tax allowances were payable to widowers under United Kingdom law.
The domestic law relevant to this application is set out in Willis v. the United Kingdom, no. 36042/97, §§ 14-26, ECHR 2002-IV.
